                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:13-CR-00053-KDB-DCK-1
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
STONEY SHEW                                )
                                           )

         THIS MATTER is before the Court on Defendant Stoney Shew’s pro se

Emergency COVID-19 Motion for Reduction in Sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 492). Having carefully

reviewed the Defendant’s motion and all other relevant portions of the record, the

Court will deny the motion without prejudice to a renewed motion properly

supported by medical evidence.

         Defendant is a 39-year-old male who states in his motion “Although

Defendant does not have any ‘underlying health conditions’ as identified by the

Centers of Disease Control and Prevention which makes the contraction of the novel

COVID-19 virus a more serious health event….” The Court has previously

addressed the Defendant’s requests and the Defendant presents no new evidence

that would change the Court’s prior ruling. (Doc. No. 491).

         IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Emergency

COVID-19 Motion for Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)

and the First Step Act of 2018, (Doc. No. 492), is DENIED without prejudice to a

renewed motion properly supported by medical evidence.




     Case 5:13-cr-00053-KDB-DCK Document 493 Filed 10/06/20 Page 1 of 2
 SO ORDERED.


                       Signed: October 6, 2020




Case 5:13-cr-00053-KDB-DCK Document 493 Filed 10/06/20 Page 2 of 2
